DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 06/01/2022 in which claims 39, 47,53, and 73 are currently amended while claims 1-38,42, 60-72 and 76 have been canceled. By this amendment, claims 39-41,43-59,73-75 are still pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 39,43-44,46,48-52,54-55, and 73-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilk US 2012/0188780 in view of Cheng et al., (Cheng) (“Development of Wireless RGB LED Dimming Control Technology Using Smart phone”).
Regarding claim 39: Wilk discloses and shows in Figs. 1-13: An LED night light (fixture 10 has an LED array 26; See Fig. 1 and ¶[0037],[0040]) having illumination(note the LED array 26 emits its light through a convex lens 27 which tends to spread the light outwardly; see ¶[0040]) and an airflow function(a fan(34/98) and a heat sink are provided with each lamp and the LED array is attached directly to the heat sink; see abstract, Fig. 5 and [0044],[0062] and Fig. 8), comprising; at least one LED(LED array 26 has a central array 70 of LED lights elements; see ¶[0041]) for providing LED light effects, at least one airflow(fan 34/98) related part to supply people, objects(cooling the LEDs(see ¶[0004]) and VGA cards in computers, see ¶[0015]-[0016], and [0045]), or space with the airflow function, wherein the at least one airflow related part has or is at least one of: (a) at least one fan blade(36/103)(see ¶[0013],[0044], [0062] see Figs. 5 & 8), (b) a motor(see ¶[0043]), (c) a gear set, (d) a circuit or controller(light dimmer circuit which is a pulse-width modulation; see ¶[0048]), and (e) a switch(208)(see ¶[0108]); and at least one of an AC-to-DC and a DC-to-DC circuit to supply operating DC power for the at least one LED(26)(see ¶[0041]); the motor(101)(see ¶[0062], Fig. 8), and the at least one airflow related part(34), while the LED night light is plugged into an AC outlet and the AC outlet has AC power(see ¶[0050],[0081]).
However, Wiki does not expressly teach the limitations of:
wherein the at least one LED is incorporated with at least one of an IC, a wireless controller, and a control circuit, to create a variety of LED light effects.
Cheng teaches the use of a Smart Phone and downloadable APP to wirelessly control LED lights wherein said control can be dimming the LED light or changing the LED colors.  It would have been obvious to one of ordinary skill to modify the LED night light system of Wilk to include the Cheng's wireless LED control system to allow a user to remotely adjust the LED lights in a variety of ways such as changing brightness and color depending upon the user's need to see in the dark or reduce power consumption or just change the desired effect so that the LED light provided a desirable color when in use.
Wilk and Cheng are LED light analogous art. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LED night light system of Wilk to include the Cheng's wireless LED control system to allow a user to remotely adjust the LED lights in a variety of ways such as changing brightness and color depending upon the user's need to see in the dark or reduce power consumption or just change the desired effect so that the LED light provided a desirable color when in use.
Accordingly claim 39 would have been obvious.
Regarding claim 43, Wilk in view of Cheng discloses all the claimed invention as set forth and discussed above in claim 39. Wiki further discloses, wherein the at least one air related part(fan blade 36/103) offers at least one of: (a) air flow(¶[0015]-[0016],[0020], [0044] and [0047]), and (b) a humidity, steam, or moisture sprayer.
Regarding claim 44, Wilk in view of Cheng discloses all the claimed invention as set forth and discussed above in claim 39. Wiki further discloses, wherein the LED night light has motor(see ¶[0043]) or spin device to rotate at least one blade(36/103) and create air flow with at least one of a setting, adjusting, and selection switch to get a desired amount of air flow(¶[0048]).
Regarding claim 46, Wilk in view of Cheng discloses all the claimed invention as set forth and discussed above in claim 39. Cheng further discloses, wherein the LED night light has control parts or accessories for setting, adjusting, or selecting at least one of: (a) at least one color or brightness of the at least one LED, (b) an on/off function, and (c) the airflow function or LED light effects, the control parts or accessories including at least one of: (1) an auto-off-on selection switch, (2) at least one switch to control the blade rotating speed, 3Serial Number 16/563,735 (3) a photo sensor, (4) a motion or radar sensor, (5) an IR or RF remote control or receiving unit, (6) a wired or wireless control system(Cheng’s App), (7) a WI-FI and downloaded APP system(note- Cheng teaches a LED lighting control system based on the Bluetooth wireless network is proposed. Fig.1 shows the system diagram. Through the connection between Bluetooth in the smart phone and the Bluetooth module, signal and command are transmitted wirelessly. Users can control the brightness and colors of LEDs by APP on Android system. Integrated with microcontroller, a wireless RGB LED dimming control system is also implemented), (8) a Z-way or Zigbee wireless controller system, and (9) a Bluetooth connection system(note-Cheng teaches that said control can be dimming the LED light or changing the LED colors and uses Bluetooth technology with APP design; see Cheng’s Figs. 1-2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LED night light system of Wilk to include the Cheng's wireless LED control system to allow a user to remotely adjust the LED lights in a variety of ways such as changing brightness and color depending upon the user's need to see in the dark or reduce power consumption or just change the desired effect so that the LED light provided a desirable color when in use.
Accordingly claim 46 would have been obvious.
Regarding claim 48, Wilk in view of Cheng discloses all the claimed invention as set forth and discussed above in claim 39. Wilk further discloses, wherein the LED night light further has a rechargeable battery(196)(see ¶[0103]-[0104])(see ¶[0036]; Figs 16 and 17)(196)(see and is configured to be applied in at least one of the following ways:(1) plugged into AC outlet for nighttime lighting or use as a nightlight(¶[0104]), (2) fastened on a bar, pole, tube of a bicycle, or baby stroller by VelcroTM tape, a clip, or a fastening kit, (3) installed on the ground by a ground stake or pedestal set, (4) installed on a metal surface by at least one magnetic piece, (5) installed on a desktop, tabletop, flat surface, or computer desk, (6) worn by people on a neck or arms, or (7) charged by an AC outlet, cigarette plug, or external DC power source(see ¶[0081],[0106]-[0107]).
Regarding claim 49, Wilk in view of Cheng discloses all the claimed invention as set forth and discussed above in claim 39. Wilk further discloses, wherein the LED light has at least one of following functions: (i) night time illumination(see ¶[0058], [0081] and [0089]) while the LED night light is powered by AC or DC power(¶[0018],[0104]; see also claim 4 of Wilk), (ii) nightlight illumination while the LED night light is powered by AC or DC power(¶[0043],[0050], [0081] and [0089]), (iii) power fail or emergency lighting while the LED night light has lost AC power, (iv) use as a flashlight while the LED night light has lost AC power, (v) the at least one LED providing eye persistence light effects to show at least one of an image, patterns, message, or time related display, (vi) inputting power through at least one USB port, female receiving port, prong, or cigarette-plug and circuitry to charge an inner rechargeable battery, (vii) outputting power through at least one USB port to charge an external product, (viii) at least one USB port connected with an internal rechargeable battery acting as a power bank to charge another product that has lost AC power, (ix) the at least one airflow related part supplying airflow with different speeds to move air amounts, (x) the at least one air related part supplying air freshener or fragrance, or acting as an essential oil diffusor, moisture sprayer, or other diffusor or sprayer, and (xi) the at least one airflow related part(36/103)(see ¶[0048]) supplying air flow while plugged into AC outlet, or while being carried by people and powered by a built-in rechargeable battery. 
Regarding claim 50, Wilk in view of Cheng discloses all the claimed invention as set forth and discussed above in claim 39. Wilk further discloses, wherein the LED night light has at least one electric component, part, or circuit selected from: (a) an IC, a control circuit(light dimmer circuit implemented by a pulse-width modulation circuit see ¶[0048],[0083]), the AC-to-DC circuit, or the DC-to-DC circuit(note-The power supply has a well-known construction. It typically uses a step-down transformer and a rectifier to convert AC voltage to 12 Volts DC for the fan motor, and 14 Volts DC for the LED array; see ¶[0043]), 5Serial Number 16/563,735 (b) at least one motion, photo, or radar sensor, (c) at least one push-on-off, twist, rotating, contact, or conductive switch, (d) an IR or RF remote controller, (e) a wireless system that utilizes at least one of Wi-Fi, a Wi-Fi extension unit, downloaded APP software, Z-way, Zigbee, and Bluetooth(as taught by Cheng), (f) at least one conductive piece(136)(see ¶[0081]), wire, or unit, and (g) other electric parts or accessories.
Regarding claim 51, Wilk in view of Cheng discloses all the claimed invention as set forth and discussed above in claim 39. Wilk discloses, further including an IC, or a wired or wireless control system(light dimmer circuit; see ¶[0048],[0083]), for setting, adjusting, or selecting at least one of (A) a color of the at least one LED, auto color change, select, or freeze functions, fade-in and fade out effects, or at least one other LED light sequencing or flashing function, (B) a brightness of the at least one LED(see ¶[0048],[0083]), and (C) turn on-off, duration, cycles, on-time percentage and off-time percentage, speed for each on-off, and frequency of the lest one LED and/or the at least one air related frequency of the at least one LED and/or the at least one air related part (see ¶[0048],[0083]).
Regarding claim 52, Wilk in view of Cheng discloses all the claimed invention as set forth and discussed above in claim 39. Cheng discloses, wherein the LED night light has at least one of color changing, color selection, auto changing color, color freezing color, variable kelvin temperature white color light, and mixing color functions, controlled by at least one wired or wireless control system(note- Cheng teaches a LED lighting control system based on the Bluetooth wireless network is proposed. Fig.1 shows the system diagram. Through the connection between Bluetooth in the smart phone and the Bluetooth module, signal and command are transmitted wirelessly. Users can control the brightness and colors of LEDs by APP on Android system. Integrated with microcontroller, a wireless RGB LED dimming control system is also implemented).
Regarding claim 54, Wilk in view of Cheng discloses all the claimed invention as set forth and discussed above in claim 39. Wilk further discloses, wherein the LED light(26) is powered by AC power while the outlet has AC power(see ¶[0043]).
Regarding claim 55, Wiki in view of Cheng discloses all the claimed invention as set forth and discussed above in claim 39. Wilk further discloses, wherein the LED light is powered by a built-in rechargeable DC battery while the LED night light is without AC power or during a power failure at the AC outlet(see ¶[0036], [0101]-[0110]).
Regarding claim 73, Wilk discloses, an LED recess light for installation on an indoor ceiling or wall, comprising; wherein the LED recess light provides an illumination and airflow related function(note the LED array 26 emits its light through a convex lens 27 which tends to spread the light outwardly; see ¶[0040]) and has at least one airflow related function(fan 34/98; see¶[0044],[0046],[0050], [0060]-[0062]; Fig. 8), and wherein the recess light illumination function is or has at least one of: (1) different white or multiple colors, (2) auto changing of a color, sign, art, message, display, time, or clock, (3) selection or freezing of the color, sign, art, message, display, time, or clock, (4) sequential flashing or preprogrammed on/off, duration time, frequency, and duty cycle(note- light dimmer circuit is capable of performing the recited functions since it is implemented by a pulse-width modulation; see ¶[0048]), and (5) fade in and fade out the color, sign, art, message, display, time, or clock, (6) power fail or emergency lighting while the recess light has lost AC power, (7) a wake up light responsive to a time setting system timer set via a wired or wireless system, (8) a sleep light responsive to a countdown timer preset via wire or wireless system, and (9) illumination controlled by a built-in integrated circuit for at least one of SOS, on-off time, dusk-to-dawn lighting, count down timing, and turn on by a photo sensor. Wiki does not expressly disclose:    
and wherein a light source for the recess light is one of a Wi-Fi LED or CFL bulb with a built-in integrated circuit controlled by downloaded APP software for at least one of (1) color, (2) brightness, (3) on-off time, (4) on-off timing, and (5) another function.
Cheng discloses factual evidence of, wherein a light source for the recess light is one of a Wi-Fi LED or CFL bulb with a built-in integrated circuit controlled by downloaded APP software for at least one of (1) color, (2) brightness, (3) on-off time, (4) on-off timing, and (5) another function. Cheng teaches a LED lighting control system based on the Bluetooth wireless network is proposed. Fig.1 shows the system diagram. Through the connection between Bluetooth in the smart phone and the Bluetooth module, signal and command are transmitted wirelessly. Users can control the brightness and colors of LEDs by APP on Android system. Integrated with microcontroller, a wireless RGB LED dimming control system is also implemented). Cheng teaches that said control can be dimming the LED light or changing the LED colors and uses Bluetooth technology with APP design; see Cheng’s Figs. 1-2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LED night light system of Wilk to include the Cheng's wireless LED control system whose light source for the recess light is one of a Wi-Fi LED or CFL bulb with a built-in integrated circuit controlled by downloaded APP software for at least one of (1) color, (2) brightness, (3) on-off time, (4) on-off timing, and (5) another function in order to allow a user to remotely adjust the LED lights in a variety of ways such as changing brightness and color depending upon the user's need to see in the dark or reduce power consumption or just change the desired effect so that the LED light provided a desirable color when in use.
Regarding claim 74, Wilk in view of Cheng discloses all the claimed invention as set forth and discussed above in claim 73. Wilk further discloses, wherein the recess light has at least one of: (1) a color LED (2) a single piece LED having different built-in color chips or dice, or (3) an LED bulb(70)(see ¶[0041]), Wi-Fi LED or CFL bulb, or CFL bulb.
Regarding claim 75, Wilk in view of Cheng discloses all the claimed invention as set forth and discussed above in claim 73. Cheng further discloses, wherein a light source for the recess light is one of a wirelessly controlled LED or CFL bulb with a built-in integrated circuit having a setting, adjusting, or selection device to select at least one of. (a) at least one color, (b) a brightness, (c) an on-off timer, (d) sequential flashing, (e) fade-in and fade-out, (f) a countdown timer, (g) auto changing color, (h) color selection or freezing, (i) a Wi-Fi and downloaded APP function(See Cheng; Figs. 1-2)(note- Cheng teaches the use of a Smart Phone and downloadable APP to wirelessly control LED lights wherein said control can be dimming the LED light or changing the LED colors.  It would have been obvious to one of ordinary skill to modify the LED night light system of Wilk to include the Cheng's wireless LED control system to allow a user to remotely adjust the LED lights in a variety of ways such as changing brightness and color depending upon the user's need to see in the dark or reduce power consumption or just change the desired effect so that the LED light provided a desirable color when in use).
Claims 40-41 are rejected under 35 U.S.C. 103 as being obvious over Wilk in view of Cheng et al., (Cheng) (“Development of Wireless RGB LED Dimming Control Technology Using Smart phone”).
Regarding claim 40, Wilk discloses all the claimed invention as set forth and discussed above in claim 39 except for the limitations of, wherein the LED night light has a built-in foldable and/or rotatable prong.
It would have been an obvious matter of design/choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected  the LED night light of Wilk to have a built-in foldable and/or rotatable prong for convenience and ease to the user since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954), and furthermore such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 41, Wilk discloses all the claimed invention as set forth and discussed above in claim 39 except for the limitations of, wherein the LED night light has a neck, shoulder, or body construction and at least one fixed or bendable arm to enable the LED night light to be worn by a person”.
It would have been an obvious matter of design/choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected  the LED night light of Wilk to have a neck, shoulder, or body construction and at least one fixed or bendable arm to enable the LED night light to be worn by a person, as recited, for convenience and ease to the user since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954), and furthermore such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Accordingly claims 41-42 would have been obvious.
Allowable Subject Matter
Claims 45,47,53,56-57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 45, patentability exists at least in part with the claimed limitations of, “wherein the light detects a power fail and (2) turns on a power fail light or emergency light, which is powered by a built-in rechargeable battery and controlled by at least one of (1) an auto-off-on selection switch, (2) at least one of an integrated circuit, power fail sensor and another circuit, and (3) a switch having more than one position.
Regarding claim 47, patentability exists at least in part with the claimed limitations of, “wherein the LED night light has at least one bendable arm to change an orientation of the at least one air related part or the at least one LED, and thereby change a direction of at least one of an air flow provided by the air related part and the illumination provided by the at least one LED”.
Regarding claim 53, patentability exists at least in part with the claimed limitations of, “…wherein the LED night light has at least one USB port connected with one end of an external USB wire having a male 6Serial Number 16/563,735 USB plug to input or output DC power, wherein another end of the USB wire is connected with at least one of a:(1) computer, (2) communication device, (3) consumer product, (4) power bank, (5) DC storage device for a solar or chemical reaction device, (6) an AC-to-DC circuit, (7) an external transformer, and (8) a cigarette female socket”.
Regarding claim 56, patentability exists at least in part with the claimed limitations of, “wherein the LED light has at least one of the following illumination functions: (1) different white colors, or multiple colors, (2) auto changing of a color, sign, art, message, display, time, or clock, (3) selection or freezing of the color, sign, art, message, or display, (4) sequential flashing, or pre-programed on/off, duration time, frequency, and duty cycle, 7Serial Number 16/563,735 (5) fade in and fade out effects for the color, sign, art, message, or display, (6) power fail or emergency lighting while the night light or outlet has lost AC power, (7) a wake up light responsive to a time setting system timer set via a wired or wireless system, (8) a sleep light responsive to a countdown timer preset via the wired or wireless system.
Regarding claim 57, patentability exists at least in part with the claimed limitations of, “wherein a light beam is emitted from the at least one LED to show a fixed, changeable, or variable message, image or patterns, with art or geometric shape illumination effects, on at least one space or area traveled to or covered by at least one rotating fan blade”.
Claims 58-59 are allowed over the prior art of record.
Regarding claim 58, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, at least one of LED to offer at least one of a desired color, sign, art, messages, display, time, clock, and brightness, for illumination, at least one of air related part having at least one fan blade, wherein the LED plug-in outlet night light has at least one of a built-in AC-to-DC circuit and a DC-to-DC circuit to supply operating DC power for the at least one LED, an integrated circuit, and the at least one airflow related part, wherein the LED plug-in outlet night light has at least one of: (i) a charging kit to charge a built-in rechargeable battery, and (ii) at least one female receiving port to get power from an outside DC power source, transformer, or power pack, wherein the illumination is or has at least one of a: (1) different white color or multiple colors, 8Serial Number 16/563,735 (2) auto changing of a color, sign, art, message, display, time, or clock, (3) selection or freezing of the color, sign, art, message, display, time, or clock, (4) sequential flashing or preprogrammed on/off, duration time, frequency, and duty cycle, and (5) fade in and fade out thee color, sign, art, message, display, time, or clock, and wherein the at least one airflow related part offers at least one of: (A) multiple different speeds of the at least one fan blade for different air flow amounts, (B) a blade rotating speed faster than a human eye response time to enable at least one of a word, art, clock, time, and message to be shown by at least one LED built-in at least one blade, and (C) an angle change structure to change air flow direction
Regarding claim 59, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, wherein, when the outlet loses AC power, the built-in rechargeable battery supplies power to at least one function selected from: (1) a power fail light or emergency light function activated by a power shut-down sensor and auto-off-on switch, (2) a power output function from at least one built-in USB port to charge at least one other product, (3) a flashlight illumination function activated by an auto-off-on switch, (4) an air flow function, and 9Serial Number 16/563,735 (5) color changing, color selection, color mixing, or another LED light effect, and wherein the illumination is or has at least one of a: (a) different white color, (b) auto changing color, (c) color selection or freezing, (d) sequential flashing, and (e) fade in and fade out colors, and wherein the at least one airflow related part offers multiple different speeds of the at least one fan blade for different airflow amounts, and has an angle change structure to change airflow direction.
Response to Arguments
Applicant’s arguments with respect to claims 39-41,43-59,73-75  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore, newly found reference to Cheng et al., (Cheng) discloses a LED lighting control system based on Bluetooth wireless network. The LED lighting control system includes a RGB LED light bar, a lighting control APP for smart phones and a Bluetooth communication module for remote control. The hardware and software design will be presented in detail. The experimental results show that smart phone is a good candidate for home lighting control applications. Moreover, smart phone APPs enable easy connection; therefore offers advantages include product interoperability, vendor independence, and accessibility to broader markets. Cheng further teaches the use of a Smart Phone and downloadable APP to wirelessly control LED lights wherein said control can be dimming the LED light or changing the LED colors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        June 14, 2022